DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19, 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacques (US6041931).

Jacques teaches the following:

1. (Original) A lid arrangement (Fig. 3-4) comprising:
first and second lids (in the below annotated Fig. 3-4) for use in a container comprising a wall arrangement, each lid being movable between open and closed positions: each lid comprises opposite first and second edges (in the below annotated Fig. 3-4), and a plurality of rib (in the below annotated Fig. 3-4)  formations extending transverse to the aforesaid edges: wherein when the first and second lids are in the closed positions, the 

2. (Original) A lid arrangement according to claim 71, wherein the first edge of each of the first and second lids overlap each other when the lids are in the closed positions, and wherein adjacent rib formations of the first lid provide a first projecting portion at the first edge of the first lid, and adjacent rib formations of the second lid provide a second projecting portion at the first edge of the second lid (Fig. 3-4).

3. (Original) A lid arrangement according to claim 2, wherein the rib formations extend substantially wholly across the first and second lids obliquely from the second edge to the respective first and second projecting portions (Fig. 3-4).

4. (Currently Amended) A lid arrangement according to claim 1, wherein adjacent rib formations of the first lid define therebetween a first recess extending from the free edge of the first lid, and adjacent rip formations of the second lid define therebetween a second recess extending from the free edge of the second lid (Fig. 3-4). 

3. (Original) A lid arrangement according to claim 4, wherein the first projecting portion provided by the first lid is received in the second recess of the second iid when the lids 

6. (Currently Amended) A lid arrangement according to claim 1, wherein the first edge comprises a free edge, and the second edge comprises a hinged edge to attach the lid to the wail arrangement, and wherein the plurality of rib formations extend between the hinged and free edges (Fig. 3-4). 

7. (Original) A lid arrangement comprising: first and second lids for use in a container comprising a wall arrangement, each lid being movable between open and closed positions: wherein each lid comprises a hinged edge to attach the lid to the wail arrangement, a free edge opposite the hinged edge, and a plurality of rib formations extending transverse to the hinged and free edges: wherein adjacent rib formations of the first lid define therebetween a first recess extending from the free edge of the first lid, and adjacent rib formations of the second lid define therebetween a second recess extending from the free edge of the second lid: wherein adjacent rib formations of the first lid provide a first projecting portion at the free edge of the first lid, and adjacent rib formations of the second lid provide a second projecting portion at the free edge of the second lid; wherein the rib formations extend obliquely from the hinged edge across the respective lids to the projecting portions, the rib formations extending substantially wholly across the respective lids; and wherein the first projecting portion provided by the first lid is reserved in the second recess of the second lid when the lids are in their 

8. (Currently Amended) A lid arrangement according to claim 7, wherein adjacent rip formations of each of the first and second lids define a respective further recess therebetween, said further recess extending from the hinged edge, the rib formations defining the further recesses tapering towards each other from the hinged edge (Fig. 3-4).

9. {Original} A lid arrangement according to claim 8, wherein the rib formations provide the first and second projecting portions define the further recesses, and the further recess of each lid is aligned with the first or second projecting portion of the respective lid (Fig. 3-4).

10. {Currently Amended) A lid arrangement according to claim 8, wherein when the first and second lids are in the open positions, the further recess of each of the first and second lids receive a projecting portion of a lid of another container nested in the first mentioned container (Fig. 3-4).

11. {Original} A container arrangement (Fig. 4) comprising: first and second containers (Fig. 4), each of the first and second containers having a lid and a wall arrangement, each lid being movable between open and closed positions; wherein the lids of the first 

12. {Original} A container arrangement according to claim 11, wherein each of the first and second containers comprises first and second lids for use in a container comprising a wall arrangement, each lid being movable between open and closed positions, and wherein each lid comprises a hinged edge to attach the lid to the wall arrangement, a free edge opposite the hinged edge, and a plurality of rib formations extending transverse to the hinged and free edges (Fig. 3-4).

13. {Currently Amended) A container arrangement according to claim 11, wherein the rib formations extend obliquely from the hinged edge across the respective lids to the projecting portions, the rib formations extending substantially wholly across the respective lids (Fig. 3-4). 

14. (Currently Amended) A container arrangement according to claim 11, wherein adjacent rib formations of the first lid define therebetween a first recess extending from 

15. (Original) A container arrangement according to claim 14, wherein each of the first and second lids comprises a main part, the hinged edge being an edge of the main part, the free edge being another edge of the main part, and the rib formations extending across the main part (Fig. 3-4).

16. {Currently Amended) A container arrangement according to claim 14, wherein the adjacent rip formations defining the first recess taper towards each other from the free edge of the first lid, and the adjacent rib formations defining the second recess taper towards each other from the free edge of the second lid (Fig. 3-4).

17. {Currently Amended) A container arrangement according to claim 14, wherein the first projecting portion extends outwardly from the free edge of the first lid, the adjacent rib formations providing the first projecting portion taper towards each other outwardly 

18. {Currently Amended) A container arrangement according to claim 14, wherein when the first and second lids are in the closed positions, the rib formations of the first lid overlap the rib formations of the second lid, and each rib formation of the first lid extends parallel to, and alongside, a corresponding rib formation of the second lid to provide 2 line of support that extends across the lid arrangement from the, hinged edge of the first lid to the hinged edge of the second lid (Fig. 3-4).

19. (Original A lid arrangement comprising: a lid having opposite side edges and a hinge portion arranged between the edges: and a hinge pin; the hinge portion comprising 4 hinge member through which the hinge pin extends: the hinge pin comprising an elongate member having opposite ends, and an end stop portion extending radially outwardly from one of said ends: wherein the end stop portion is disposed in the hinge portion and the elongate member extends from the end portion through the hinge member towards the first edge of the lid (Fig. 3-4).

24. (Original) A container assembly comprising a container and a lid arrangement thereon, the id arrangement being as claimed in claim 19, wherein the container comprises an upstanding wall and a hinge arrangement on the wall, the tid arrangement 

25. (Original) A lid arrangement comprising: first and: second lids for use in a container comprising a wail arrangement, each lid being movable between open and closed positions: each lid comprises opposite first and second edges, and a plurality of rib formations extending transverse to the aforesaid edges: wherein when the first and second lids are in the closed positions, the rip formations of the first lid overlap the rib formations of the second lid at the respective first edges, each rib formation of the first lid extending parallel to, and alongside, a corresponding rib formation of the second lid to provide a line of support that extends across the lid arrangement from the second edge of the first lid to the second edge of the second lid: each lid having opposite side edges and a hinge portion arranged between the edges; and each lid further including a hinge pin; the hinge portion comprising hinge member through which the hinge pin extends the hinge pin comprising an elongate member having opposite ends, and an end stop portion extending radially outwardly from one of said ends: wherein the end stop portion is disposed in the hinge portion and the elongate member extends from the end portion through the hinge member towards one of the side edges of the lid (see the rejection of claim 1 and the annotated Fig. below).

    PNG
    media_image1.png
    962
    1033
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREEN K THOMAS/Primary Examiner, Art Unit 3736